Citation Nr: 0021860	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability secondary to service connected residuals of a 
right total knee arthroplasty.

2.  Entitlement to an increased evaluation for residuals of a 
right total knee arthroplasty, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefits sought.  
The veteran had active service from May 1943 to November 
1944.


FINDINGS OF FACT

1.  In July 1993, the RO denied the veteran's claim for 
service connection for a low back disability secondary to 
service connected residuals of a right total knee 
arthroplasty.

2.  The veteran did not appeal the July 1993 rating decision.

3.  The evidence associated with the claims folder since the 
July 1993 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim

4.  The veteran's residuals of a right total knee 
arthroplasty have been assigned the highest evaluation 
available under the rating schedule.

5.  The veteran's residuals of a right total knee 
arthroplasty do not include marked interference with 
employment or necessitated frequent periods of 
hospitalization during the course of this claim.






CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied service 
connection for a low back disability secondary to service 
connected residuals of a right total knee arthroplasty is 
final.  38 U.S.C.A. §§ 1110, 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 20.1103 (1999).

2.  The evidence received since the July 1993 rating decision 
is not new and material, and the veteran's claim has not been 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156 (1999).

3.  The criteria for an evaluation in excess of 60 percent 
for residuals of a right total knee arthroplasty have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic Code 5055 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 1945 rating decision granted service connection 
for residuals of a fracture of the right knee, including 
arthritis.  That rating decision found that this disability 
was 10 percent disabling.  The veteran underwent a right 
total knee arthroplasty in May 1981 at a VA Medical Center, 
and he was released the following month.  A July 1982 rating 
decision awarded a 60 percent disability evaluation following 
a 100 percent schedular rating; the 60 percent disability 
evaluation has continued to the time of this current claim.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).

I.  New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999). 

In July 1993, the RO denied service connection for a low back 
disability secondary to his service connected right total 
knee arthroplasty.  The veteran was informed of this 
determination and appellate rights in August 1993 
correspondence, but he did not file a timely appeal.  Thus, 
that decision is final.  38 U.S.C.A. §§ 1110, 7105 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 20.1103 (1999).

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999) and Elkins v. West, 
12 Vet. App. 203 (1999).

In Winters v. West 12 Vet. App. 203 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims (Court), 
citing Elkins, supra, held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra,:  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.

In large part, the evidence relied upon in the RO decision 
was a January 1993 VA examination report.  Degenerative 
arthritis of the lumbar spine was diagnosed at the time of 
the examination.  The examiner noted that the veteran's right 
knee had been replaced, and that his right leg was shorter 
than the left leg.  The examiner stated that the veteran's 
problems pertaining to his back and hip could be exaggerated 
by his knee replacement and shortening of the right leg.  The 
RO found that while the veteran's low back may have been 
exaggerated, or aggravated, by his service connected right 
total knee arthroplasty, a cause and effect relationship was 
speculative.  

The Board notes that since the July 1993 RO decision, the 
Court has also defined "disability" to include any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition, and that 
accordingly, the additional disability shall be compensated.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, any 
increase in the severity of a nonservice-connected disorder 
due to a service-connected disorder may now be service 
connected under 38 C.F.R. § 3.310(a) (1999).  This would 
appear to be the case here.  However, Court decisions 
invalidating VA statutory interpretations do not have 
retroactive effect in relation to prior "final" 
adjudication of claims.  VAOPGCPREC 9-94 (issued March 25, 
1994).  As such, the Court's decision in Allen is not a 
sufficient basis to find that new and material evidence has 
been submitted.

Medical evidence submitted since the July 1993 RO decision 
includes numerous VA treatment records that reflect ongoing 
complaints of back pain and treatment.  None of the records 
reflects a cause and effect relationship between the 
veteran's degenerative arthritis of the lumbar spine with his 
service-connected residuals of a right total knee 
arthroplasty.  While this evidence was not before the RO at 
the time of its July 1993 rating decision, the additional 
evidence submitted, when considered alone or in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Further, as the evidence 
submitted is not "new and material" as contemplated by law, 
this evidence does not provide a basis to reopen the 
veteran's claim of service connection for a low back 
disability secondary to his service connected residuals of a 
total right knee arthroplasty.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  Accordingly, this claim 
is denied.


II.  Increased Rating

The veteran's claim for an increased evaluation for residuals 
of a right total knee arthroplasty is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Court 
has held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that the VA has fulfilled 
its duty to assist the veteran.

As a result of this claim, the veteran was provided a VA 
examination in April 1998.  His history was reviewed.  The 
veteran appeared in a wheelchair.  (A June 1996 VA treatment 
record noted that the veteran used a wheelchair as a result 
of hip and back pain.)  However, there was normal strength in 
the dorsiflexion and plantar flexion of the foot, and normal 
strength of the quads and hamstrings.  An eight and a half 
inch scar was noted on the right knee.  There was no 
instability of the medial or lateral collateral ligaments, 
and drawer tests were negative.  Range of motion was from 10 
degrees to 90 degrees.  X-rays showed the total right knee 
replacement.  VA treatment records dated throughout this 
claim do not reflect substantial treatment for right knee 
pain.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999). 

A VA General Counsel Precedent Opinion provides for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and posttraumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  Under 
VAOPGCPREC 9-98 (issued August 14, 1998), the VA General 
Counsel held that a separate rating for arthritis may be 
assigned based upon X-ray findings and limitation of motion 
that does not rise to a compensable level under DC 5260 or DC 
5261.  In a similar manner, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.

The veteran's residuals of a right total knee arthroplasty 
have been assigned the highest evaluation available, 60 
percent, under Diagnostic Code 5055, which rates prosthetic 
knee replacements.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Higher evaluations are not available for loss of range of 
motion of the knee under the Diagnostic Codes that evaluate 
loss of range of motion; unfavorable ankylosis warrants a 60 
percent evaluation under Diagnostic Code 5256.  The question 
that remains is whether a separate rating is warranted for 
subluxation or lateral instability.  However, as the 
veteran's right knee did not display either at the time of 
his April 1998 VA examination, the Board finds that the 
preponderance of the evidence is against a separate rating, 
and a higher evaluation under the rating schedule.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that the residuals of a 
right total knee arthroplasty have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  The claims files do not reflect 
that this disability has interfered with his employment; a 
January 1993 VA examination report noted that the veteran 
retired in 1971.  Likewise, there is no evidence that the 
veteran has sought hospitalization for this disability since 
his 1981 surgery.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).







ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a low back 
disability secondary to a service connected residuals of a 
right total knee arthroplasty, this claim is denied.

An evaluation in excess of 60 percent for residuals of a 
right total knee arthroplasty is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


